UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. Schooner Fund Schedule of Investments February 29, 2012 (Unaudited) Shares Value COMMON STOCKS - 78.38% Beverage and Tobacco Product Manufacturing - 1.03% PepsiCo, Inc. Building Material and Garden Equipment and Supplies Dealers - 0.68% Lowe's Companies, Inc. Chemical Manufacturing - 7.31% Abbott Laboratories Bristol-Myers Squibb Co. Dow Chemical Co. EI du Pont de Nemours & Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Mosaic Co. Pfizer, Inc. Procter & Gamble Co. Computer and Electronic Product Manufacturing - 10.83% Agilent Technologies, Inc. (a) Altera Corp. Analog Devices, Inc. Apple, Inc. (a) Cisco Systems, Inc. EMC Corp. (a) Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Northrop Grumman Corp. QUALCOMM, Inc. Raytheon Co. SanDisk Corp. (a) Couriers and Messengers - 0.79% FedEx Corp. Credit Intermediation and Related Activities - 4.19% American Express Co. Capital One Financial Corp. JPMorgan Chase & Co. PNC Financial Services Group, Inc. Wells Fargo & Co. Data Processing, Hosting and Related Services - 1.53% Automatic Data Processing, Inc. Citrix Systems, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 1.44% Corning, Inc. General Electric Co. Fabricated Metal Product Manufacturing - 0.91% Cameron International Corp. (a) Food and Beverage Stores - 0.79% Kroger Co. Food Manufacturing - 1.67% ConAgra Foods, Inc. HJ Heinz Co. General Merchandise Stores - 0.87% Target Corp. Health and Personal Care Stores - 0.91% Walgreen Co. Insurance Carriers and Related Activities - 2.97% Aflac, Inc. Allstate Corp. Prudential Financial, Inc. UnitedHealth Group, Inc. Machinery Manufacturing - 2.57% Caterpillar, Inc. Deere & Co. Dover Corp. Management of Companies and Enterprises - 1.47% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Nondurable Goods - 0.77% Cardinal Health, Inc. Mining (except Oil and Gas) - 1.61% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Miscellaneous Manufacturing - 2.80% 3M Co. Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. (a) Nonstore Retailers - 0.90% eBay, Inc. (a) Oil and Gas Extraction - 4.86% Apache Corp. Devon Energy Corp. Hess Corp. Marathon Oil Corp. Noble Energy, Inc. Occidental Petroleum Corp. Other Information Services - 0.95% Google, Inc. (a) Paper Manufacturing - 1.81% International Paper Co. Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing - 3.02% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Valero Energy Corp. Pipeline Transportation - 0.89% Williams Companies, Inc. Professional, Scientific, and Technical Services - 0.97% VMware, Inc. (a) Publishing Industries (except Internet) - 5.09% Adobe Sytems, Inc. (a) Intuit, Inc. Microsoft Corp. News Corp. NVIDIA Corp. (a) Oracle Corp. Symantec Corp. (a) Rail Transportation - 1.80% CSX Corp. Norfolk Southern Corp. Support Activities for Mining - 1.00% Halliburton Co. Telecommunications - 4.56% AT&T, Inc. CenturyLink, Inc. DISH Network Corp. Verizon Communications, Inc. Viacom, Inc. Transportation Equipment Manufacturing - 2.40% Ford Motor Co. General Dynamics Corp. General Motors Co. (a) Utilities - 4.23% Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. PG&E Corp. Waste Management and Remediation Services - 0.76% Waste Management, Inc. TOTAL COMMON STOCKS (Cost $65,413,729) EXCHANGE-TRADED FUNDS - 7.78% Consumer Discretionary Select Sector SPDR Fund Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $6,484,235) PREFERRED STOCKS - 0.88% Utilities - 0.88% PPL Corp. (a) TOTAL PREFERRED STOCKS (Cost $791,765) CONVERTIBLE PREFERRED STOCKS - 1.14% Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.14% AES Trust III TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $1,028,128) PURCHASED OPTIONS - 0.19% Put Option - 0.19% SPDR S&P rust (b) Expiration: March, 2012, Exercise Price: $132.00 TOTAL PURCHASED OPTIONS (Cost $171,505) Principal Amount Value SHORT-TERM INVSETMENTS - 15.15% Money Market Fund - 15.15% AIM STIT-Treasury Portfolio First American Treasury Obligations Fund TOTAL SHORT-TERM INVESTMENTS (Cost $13,860,515) Total Investments (Cost $87,749,877) - 103.52% Liabilities in Excess of Other Assets - (3.52)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) A portion of this security is pledged as collateral for options written. Schooner Fund Schedule of Options Written February 29, 2012 (Unaudited) Contracts Value CALL OPTIONS 3M Co. Expiration: March, 2012, Exercise Price: $87.50 80 Adobe Systems, Inc. Expiration: March, 2012, Exercise Price: $32.00 Aflac, Inc. Expiration: March, 2012, Exercise Price: $47.00 Agilent Technologies, Inc. Expiration: March, 2012, Exercise Price: $45.00 Altera Corp. Expiration: March, 2012, Exercise Price: $39.00 American Express Co. Expiration: March, 2012, Exercise Price: $52.50 Apache Corp. Expiration: March, 2012, Exercise Price: $105.00 95 Apple, Inc. Expiration: March, 2012, Exercise Price: $505.00 16 Cameron International Corp. Expiration: March, 2012, Exercise Price: $57.50 Capital One Financial Corp. Expiration: March, 2012, Exercise Price: $50.00 Caterpillar, Inc. Expiration: March, 2012, Exercise Price: $110.00 70 Chevron Corp. Expiration: March, 2012, Exercise Price: $110.00 75 Cisco Systems, Inc. Expiration: March, 2012, Exercise Price: $20.00 Citrix Systems, Inc. Expiration: March, 2012, Exercise Price: $72.50 Corning, Inc. Expiration: April, 2012, Exercise Price: $14.00 Deere & Co. Expiration: March, 2012, Exercise Price: $85.00 90 Devon Energy Corp. Expiration: March, 2012, Exercise Price: $75.00 DISH Network Corp. Expiration: March, 2012, Exercise Price: $29.00 Dover Corp. Expiration: March, 2012, Exercise Price: $65.00 eBay, Inc. Expiration: March, 2012, Exercise Price: $33.00 El du Pont de Nemours & Co. Expiration: April, 2012, Exercise Price: $52.50 20 EMC Corp. Expiration: March, 2012, Exercise Price: $28.00 FedEx Corp. Expiration: March, 2012, Exercise Price: $92.50 80 Financial Select Sector SPDR Fund Expiration: March, 2012, Exercise Price: $15.00 Ford Motor Co. Expiration: March, 2012, Exercise Price: $12.00 Freeport-McMoRan Copper & Gold, Inc. Expiration: April, 2012, Exercise Price: $44.00 General Dynamics Corp. Expiration: March, 2012, Exercise Price: $70.00 General Electric Co. Expiration: March, 2012, Exercise Price: $19.00 General Motors Co. Expiration: March, 2012, Exercise Price: $25.00 Goldman Sachs Group, Inc. Expiration: March, 2012, Exercise Price: $115.00 60 Halliburton Co. Expiration: April, 2012, Exercise Price: $39.00 Hess Corp. Expiration: March, 2012, Exercise Price: $65.00 Hewlett-Packard Co. Expiration: April, 212, Exercise Price: $27.00 International Business Machines Corp. Expiration: March, 2012, Exercise Price: $195.00 45 International Paper Co. Expiration: March, 2012, Exercise Price: $32.00 Intuit, Inc. Expiration: March, 2012, Exercise Price: $57.50 JPMorgan Chase & Co. Expiration: March, 2012, Exercise Price: $39.00 Lowe's Companies, Inc. Expiration: March, 2012, Exercise Price: $27.00 Marathon Oil Corp. Expiration: March, 2012, Exercise Price: $33.00 25 Medtronic, Inc. Expiration: March, 2012, Exercise Price: $38.00 Morgan Stanley Expiration: March, 2012, Exercise Price: $19.00 Mosaic Co. Expiration: March, 2012, Exercise Price: $57.50 Newmont Mining Corp. Expiration: April, 2012, Exercise Price: $62.50 News Corp. Expiration: March, 2012, Exercise Price: $20.00 Noble Energy, Inc. Expiration: April, 2012, Exercise Price: $100.00 72 NVIDIA Corp. Expiration: March, 2012, Exercise Price: $16.00 Occidental Petroleum Corp. Expiration: March, 2012, Exercise Price: $105.00 75 Oracle Corp. Expiration: March, 2012, Exercise Price: $29.00 PNC Financial Services Group, Inc. Expiration: March, 2012, Exercise Price: $60.00 Prudential Financial, Inc. Expiration: March, 2012, Exercise Price: $60.00 QUALCOMM, Inc. Expiration: March, 2012, Exercise Price: $62.50 SanDisk Corp. Expiration: March, 2012, Exercise Price: $50.00 Stryker Corp. Expiration: March, 2012, Exercise Price: $55.00 Symantec Corp. Expiration: March, 2012, Exercise Price: $18.00 Valero Energy Corp. Expiration: March, 2012, Exercise Price: $25.00 VMware, Inc. Expiration: March, 2012, Exercise Price: $100.00 90 Walgreen Co. Expiration: March, 2012, Exercise Price: $34.00 Waste Management, Inc. Expiration: March, 2012, Exercise Price: $35.00 Wells Fargo & Co. Expiration: March, 2012, Exercise Price: $30.00 Williams Companies, Inc. Expiration: March, 2012, Exercise Price: $29.00 Zimmer Holdings, Inc. Expiration: March, 2012, Exercise Price: $60.00 Total Options Written (Premiums received $1,297,880) $ The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation - Investments Gross unrealized appreciation - Options Gross unrealized depreciation - Investments ) Gross unrealized depreciation - Options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 29, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 29, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity# Common Stocks $ $
